EXHIBIT 10.03 Pittsfield 1311 East Street LEASE This lease, dated as of September 10, 2007, (“Lease”) is by and between S&A Realty, Inc., aMassachusetts corporation (“Landlord”) andS&A Purchasing Corp., a New York corporation (“Tenant”). TERMS For good and valuable consideration received by each party from the other, the parties covenant and agree as follows: 1. PREMISES (a)Landlord’s Authority.Landlord represents and warrants that it is the sole owner of the land, buildings and equipment described on Schedule A attached hereto, together with all buildings, improvements, facilities and fixtures located on the land, and any easements, rights of access and other property rights necessary to allow Tenant unobstructed use and occupancy of the foregoing (the “Premises”).Landlord represents and warrants that it has full right and authority to lease the Premises to Tenant and to otherwise enter into this Lease on the terms and conditions set forth herein, and that the provisions of this Lease do not conflict with or violate the provisions of existing agreements between the Landlord and third parties. (b)Lease of Premises.Landlord hereby leases the Premises to Tenant, and Tenant hereby leases the Premises from Landlord.The Premises are leased to Tenant together with all singular appurtenances, rights and privileges in or otherwise pertaining thereto. (c)Landlord’s Access.Landlord and its authorized agents or representatives shall have reasonable access to the Premises during Tenant’s normal business hours on not less than four hours notice to Tenant.In the event of any emergency giving rise to the threat of damage or injury to life or property, Landlord may enter the Premises without notice. 2.TERM (a)Lease Commencement.The term of this Lease shall commence on September 10, 2007 (the “Commencement Date”), or the date possession of the Premises is delivered to Tenant in accordance with this Lease or any riders attached hereto. - 1 - (b)Initial Term.The initial term of this Lease (the “Initial Term”) shall be 5 years, commencing on the Commencement Date.Hereinafter, “Term” shall mean the Initial Term and any extension thereof. (c)Extension Term.Tenant shall have the option to extend the term of this Lease for 3 periods of 5 years each (each such period defined as a “Renewal Period”), on the same terms and conditions (except for Annual Fixed Rental,which shall be subject to adjustment as provided on Schedule “B” annexed hereto) as herein contained. Tenant may exercise each of the 5 year option periods by giving written notice to Landlord not less than 180 days prior to the expiration date of the Initial Term or the Renewal Term, as the case may be. 3.RENT (a)Rent. Tenant shall pay Landlord the Annual Fixed Rental as set forth on Schedule B annexed hereto, in equal monthly installments, on the first day of each and every calendar month, beginning October 1, 2007, until the expiration of the term of this Lease and any Renewal Term. The Annual Fixed Rental plus any additional rent due under this lease is hereinafter sometimes referred to as “Rent”.Rent for partial months at the beginning and end of the Term shall be apportioned based on the number of days in such partial months. (b)The initial payment of rent shall be made by Tenant on the date of possession of the Premises anticipated to be on or about September 10, 2007.Said payment shall be for a prorated share of the monthly amount described herein. (c)Late Rent.The Annual Fixed Rental payments are due on the first day of the month and shall be considered late if received after the tenth day of the month.In the event that Tenant fails to make the Annual Fixed Rental payment on or before the fifteenth day of the month, Tenant shall pay a late charge in the amount of 5% of the amount due. 4.TAXES AND ASSESSMENTS (a)Payment of Taxes by Tenant.As additional rent, Tenant shall pay all real estate taxes, personal property taxes, transaction, privilege, excise or sales taxes, special improvement and other assessments (ordinary and extraordinary), and all other taxes, duties, charges, fees and payments imposed by any governmental or public authority which shall be imposed, assessed or levied upon, or arising in connection with the ownership, use, occupancy or possession of the Premises or any part thereof during the Term (all of which are herein called “Taxes”).Tenant shall deliver to Landlord evidence of timely payment of Taxes.Taxes for the tax year in which the term shall commence or expire shall be apportioned according to the number of days during which each party shall be in possession during such tax year. - 2 - (b)Tax Protest.Tenant may contest any Taxes by appropriate proceedings conducted at Tenant’s expense in Tenant’s name or, if required by law, in Landlord’s name.Landlord shall cooperate with Tenant and execute any documents or pleadings reasonably required for such purpose, but Landlord shall not be obligated to incur any expense or liability in connection with such contest.Tenant may defer payment of the contested Taxes pending the outcome of such contest, if such deferment does not subject Landlord’s interest in the Premises to forfeiture.Tenant shall deposit with Landlord, if Landlord so requests, an amount of money at least equal to the payment so deferred plus estimated penalties and interest.Upon notice to Tenant, Landlord may pay such contested Taxes from such deposit if necessary to protect Landlord’s interest in the Premises from immediate sale or loss.When all contested Taxes have been paid or canceled, all moneys so deposited to secure the same and not applied to the payment thereof shall be repaid to Tenant without interest.In lieu of any such deposit, at its election Tenant may furnish a bond in a form, in an amount, and with a surety reasonably satisfactory to Landlord.All refunds of Taxes shall be the property of Tenant to the extent they are refunds of or on account of payments made by Tenant. 5.SERVICES AND UTILITIES (a)Contractual Arrangements.Tenant shall make arrangements for delivery to the Premises of any gas, electrical power, water, sewer, telephone and other utility services and any cleaning, trash and snow removal and maintenance services as Tenant deems necessary or desirable for its operations during the Term.Landlord represents that the foregoing services and utilities are installed or readily available at the Premises without any material installation costs to Tenant. (b)Payment of Charges.Tenant shall promptly pay all charges for utility and other services contracted by Tenant to be delivered to or used upon the Premises during the Term and shall be responsible for providing such security deposits, bonds or assurances as may be necessary to procure such services. (c)Transition.Landlord and Tenant shall each reasonably assist the other in transition of payments for, and control of, services and utilities at the commencement and termination of this Lease. - 3 - 6.MAINTENANCE AND REPAIR (a)Present Condition.Prior to the commencement of the Term, Landlord shall put the building systems, including, without limitation, plumbing and electrical lines and equipment, heating, ventilation and air conditioning systems, boilers, and elevators, if any, in good repair and condition.Landlord represents, warrants and covenants that at the Commencement Date such systems will be in good mechanical and operating condition.Subject to the preceding sentences of this paragraph, Tenant accepts the Premises in their present condition.Landlord represents and warrants that it has no knowledge of any conditions which have existed or presently exist which could materially adversely affect Tenant’s business or contemplated use of the Premises. (b)Maintenance Obligations.After the commencement of the Term, Tenant shall promptly make or cause to be made all non-structural and mechanical repairs needed to maintain the Premises in its present condition, subject to reasonable wear and tear.Landlord shall promptly make or cause to be made all structural and mechanical repairs and replacements necessary to so maintain the Premises, which shall include keeping the roof and Premises free of leaks, repairs to the plumbing and drainage systems, electrical systems, and the exterior and interior structural elements of the building (including, without limitation, the roof, exterior and bearing walls of the building, support beams, foundations, columns and lateral supports). 7.USE; COMPLIANCE WITH LAWS (a)Permitted Uses.Tenant may use and occupy the Premises for all lawful uses or purposes. (b)Compliance with Laws.Landlord represents and warrants that Tenant’s intended use of the Premises for heating and plumbing supply business and an electrical wholesale business, and for offices and other related uses in connection with Tenant’s distribution business is a lawful use of the Premises, and that no further governmental consents, approvals or permits are necessary for such use.Landlord further represents and warrants that the Premises are in compliance with all applicable laws, including the Americans With Disabilities Act.If the foregoing representations are untrue, then, in addition to all of Tenant’s other rights hereunder or at law or in equity, Landlord shall reimburse Tenant for, and shall indemnify and hold Tenant and any Tenant Indemnitees harmless from and against, any and all damages, injuries, fines, losses or claims, and all costs and expenses, including reasonable attorneys fees, incurred by or asserted against Tenant as a result of or arising out of such representation being untrue, including any costs or expenses associated with obtaining any necessary consents, approvals or permits. - 4 - 8.ALTERATIONS Tenant may, without obtaining Landlord’s prior consent or approval, make temporary alterations, improvements and additions (“Alterations”) to the Premises that do not permanently affect the Premises.Tenant may make other non-temporary Alterations to the Premises (by way of example but not limitation, the installation of drywall partitioning, doorways, and lifts) with Landlord’s prior consent or approval, which consent or approval shall not be unreasonably withheld, conditioned or denied; notwithstanding the foregoing, if the cost of such non-temporary Alterations is less than $20,000, Landlord’s prior consent shall not be required.All Alterations made by Tenant shall be made at Tenant’s sole cost and expense, including all costs and expenses incurred in obtaining any required governmental consents, permits or approvals.Tenant may perform all Alterations with contractors and subcontractors of Tenant’s own choosing.Landlord will cooperate with Tenant’s efforts to obtain any governmental permits or approvals or consents required therefor. Landlord shall not be entitled to impose upon Tenant any charges or fees of any kind in connection with any Alterations. 9.SIGNAGE Tenant, at its expense and subject to its obtaining any required governmental permits and approvals, may place, maintain, repair and replace signage on the Premises, which may include any such trade name(s) or corporate affiliations as Tenant chooses.Landlord shall cooperate with Tenant’s efforts to obtain any permit, approval or consent necessary or desirable in connection with the installation of any sign. 10.TENANT’S PROPERTY For purposes of this Lease, the Term “Tenant’s Property” shall mean all office furniture and equipment, movable partitions, communications equipment, inventory, and other articles of movable personal property owned or leased by Tenant and located in the Premises.All Tenant’s Property shall be and remain the property of Tenant throughout the Term of this Lease and may be removed by Tenant at any time during the Term.Upon the expiration of this Lease, or within 30 days after the sooner termination hereof, Tenant shall remove all Tenant’s Property from the Premises without leaving any noticeable damage to the Premises.If Tenant leaves noticeable damage as a result of Tenant’s removal of Tenant’s Property, Landlord shall give Tenant 15 days written notice to remove or repair such damage, after which time, Landlord may repair such damage and Tenant shall reimburse Landlord for all costs and expenses reasonably incurred by Landlord in repairing such damage. - 5 - 11.QUIET ENJOYMENT Landlord covenants that Tenant shall and may, at all times during the Term, peaceably and quietly have, hold, occupy, and enjoy the Premises. 12.LIENS AND MORTGAGES (a) Tenant’s Liens.Tenant shall not (i) by any failure to act or by any act, other than the mere hiring of a material or service provider, allow any materialman’s or mechanic’s liens, or (ii) by any act or failure to act allow any other liens, deeds of trust, mortgages, or other encumbrances, to be placed on the whole or any portion of the Premises during the term of this Lease. (b)Non-Disturbance. Landlord may place or leave in place a mortgage on the Premises, but only if Landlord shall have obtained from its mortgagee a written agreement with Tenant, in form and substance satisfactory to Tenant’s legal counsel,which agreement (including any extensions, modifications, renewals, consolidations, and replacements thereof) shall be binding on their respective successors and assigns and which provides that so long as Tenant shall not be in default in payment of Rent: (a) Tenant shall not be joined as a defendant in any proceeding which may be instituted to foreclose or enforce the mortgage; (b) Tenant’s possession and use of the premises in accordance with the provisions of this Lease shall not be affected or disturbed by reason of the subordination of this Lease to, or any modification of or default, under the mortgage; and (c) the mortgagee will subordinate and subject its respective rights, if any, to any portion of the insurance proceeds otherwise payable to Landlord when and to the extent necessary for Landlord to comply with its obligations of repair and restoration hereunder. 13.INSURANCE (a)Building Insurance.Throughout the Term, Landlord shall keep the buildings and improvements included in the Premises insured for the “full replacement value” thereof against loss or damage by perils customarily included under standard “all-risk” policies. - 6 - (b)Tenant’s Liability Insurance. Throughout the Term, Tenant shall maintain commercial general liability insurance, including a contractual liability endorsement, and personal injury liability coverage in respect of the Premises and the conduct or operation of business therein, with Landlord as an additional insured, with limits of not less than $3,000,000 combined single limit for bodily injury and property damage liability in any one occurrence.Each such policy of insurance shall provide that the same will not be canceled without at least 30 days prior written notice to Landlord. On written request by Landlord, Tenant shall deliver to Landlord certificates of insurance, showing that the insurance required to be maintained pursuant to the foregoing provisions of this Section 13(b) is in force and will not be modified or canceled without 30 days prior written notice being furnished to Landlord. Thereafter, not less than 30 days prior to the expiration or termination of each such policy, Tenant shall furnish to Landlord certificates showing renewal of, or substitution for, policies which expire or are terminated.The insurance to be maintained by Tenant pursuant to this Section 13(b) may be effected either by blanket or umbrella policies. (c)Waiver of Subrogation.A party shall have no claim against the other or the employees, officers, directors, managers, agents, shareholders, partners or other owners of the other for any loss, damage or injury which is covered by insurance carried by such party and for which recovery from such insurer is made, notwithstanding the negligence of either party in causing the loss.The foregoing waiver and release shall not apply, however, to any damage caused by intentionally wrongful actions or omissions. Each party represents that its current insurance policies allow such waiver.Neither Landlord nor Tenant shall obtain or accept any insurance policy which would be invalidated by or which would conflict with this paragraph. 14.INDEMNIFICATION Except as may otherwise be provided in this Lease, Tenant shall indemnify and hold harmless Landlord, its employees, officers, directors, managers, agents, shareholders, partners or other owners from and against any and all third-party claims arising from or in connection with: (i) the conduct or management of the Premises or of any business thereon, or any condition created in or about the Premises during the term of this Lease, unless created by Landlord or any person or entity acting at the instance of Landlord; (ii) any act, omission or negligence of Tenant or any of its subtenants or licensees or its or their employees, officers, directors, managers, agents, shareholders, partners or other owners, invitees or contractors; (iii) any accident or injury or damage whatever, not caused by Landlord or any person or entity acting at the instance of the Landlord occurring in, at or upon the Premises.Tenant shall have the right to assume the defense of any such third-party claim with counsel chosen by Tenant or by Tenant’s insurance company.Tenant shall not be responsible for the fees of any separate counsel employed by the Landlord. - 7 - 15.OPTIONS TO PURCHASE Right of First Refusal.Should Landlord during the Term enter into an agreement to sell the Premises, or any portion thereof, (“Sales Agreement”) Landlord shall provide to Tenant a written notice of intent to sell (“Notice”) with a copy of the Sales Agreement.Tenant shall have and may exercise an option to acquire the Premises, or the portion thereof subject to the Sales Agreement, on the same terms and conditions, other than as to the identity of the purchaser and date for closing, as are set forth in the Sales Agreement.If Tenant does not within 30 days after receiving the Notice and copy of the Sales Agreement give Landlord written notice of Tenant’s intention to exercise such option, then subject to and as provided by the Sales Agreement Landlord may sell the Premises or portion thereof covered by the Sales Agreement by no later than the 150th day after receipt by Tenant of the Notice and copy of the Sales Agreement.If Landlord does not timely so sell the Premises or varies the terms of the Sales Agreement, Landlord shall again comply with the terms of this Section 15 as if no Notice had ever been given.If Tenant timely notifies Landlord of its intent to exercise such option, then at such time as Tenant may specify, but no later than 90 days following receipt by Landlord of such notice from Tenant, and at such place within the city or town where the Premises is located as Tenant may specify, or such other place and time and Landlord and Tenant may agree, Tenant shall exercise its option by purchasing, and Landlord shall sell to Tenant, the Premises or portion thereof subject to the Sales Agreement. 16. ENVIRONMENTAL MATTERS (a)Definitions. “Environment” means soil, surface waters, groundwater, land, stream sediments, surface or subsurface strata and ambient air. “Environmental Condition” means any condition with respect to the Environment on or off the Premises, whether or not yet discovered, which could or does result in any Environmental Damages, including, without limitation, any condition resulting from the operation of any business that is or was conducted on the Premises by Landlord or Landlord’s predecessors, lessees, sublessees or occupants of the Premises other than Tenant, or on the property of any other property owner or operator in the vicinity of the Premises, or which could or does result from any activity or operation conducted by any person or entity on or off the Premises. - 8 - “Environmental Damages” means all claims, judgments, damages ( including punitive and consequential damages), losses, penalties, fines, liabilities (including strict liability), encumbrances, liens, costs and expenses of investigation and defense of any claim, whether or not such claim is ultimately defeated, and of any settlement or judgment, of whatever kind or nature, contingent or otherwise, matured or unmatured, and the costs and expenses of remediation, any of which are incurred at any time as a result of (i) the existence of an Environmental Condition on, about or beneath the Premises or migrating to or from the Premises, (ii) the Release or Threat of Release of Hazardous Substances into the Environment from the Premises or (iii) the violation or threatened violation of any Environmental Law with respect to the Premises, regardless of whether the existence of such Hazardous Substances or the violation or threatened violation of such Environmental Law arose prior to, on or after the Commencement Date, and including without limitation: (i)damages for personal injury, disease or death or injury to property or the Environment occurring on or off the Premises, including lost profits, consequential damages, and the cost of demolition and rebuilding of any improvements; (ii)diminution in the value of the Premises, and damages for the loss or of restriction on the use of the Premises; (iii)fees incurred for the services of attorneys, consultants, contractors, experts, laboratories and all other costs incurred in connection with investigation, cleanup and remediation, including the preparation of any feasibility studies or reports and the performance of any cleanup, remedial, removal, abatement, containment, closure, restoration or monitoring work; and (iv)liability to any person or entity to indemnify such person or entity for costs expended in connection with the items referred to in this paragraph. - 9 - “Environmental Laws” means all laws (including rules, regulations, codes, plans, injunctions, judgments, orders, decrees, rulings, and charges thereunder) of federal, state, local, and foreign governments (and all agencies thereof) concerning pollution or protection of the environment, public health and safety, or employee health and safety, including laws relating to emissions, discharges, releases, or threatened releases of pollutants, contaminants, or chemical, industrial, hazardous, or toxic materials, substances or wastes into ambient air, surface water, ground water, or lands or otherwise relating to the manufacture, processing, distribution, use, treatment, storage, disposal, transport, or handling of pollutants, contaminants, or chemical, industrial, hazardous, or toxic materials, substances or wastes, including, but not limited to, the Comprehensive Environmental Response, Compensation and Liability Act, as amended, 42 U.S.C. §9601 et. seq. (“CERCLA”); the Hazardous Materials Transportation Act, as amended, 49 U.S.C. §1801 et. seq.; the Resource Conservation and Recovery Act, as amended, 42 U.S.C. §6901 et. seq.; the Federal Water Pollution Control Act, as amended, 33 U.S.C. §1251 et. seq.; The Clean Air Act, 42 U.S.C. §7404 et. seq., the Occupational Safety and Health Act of 1970, each as amended, and any comparable law of the state in which the Premises is located; “Hazardous Substance” means any (i) substance, gas, material or chemical which poses or may pose a hazard to human health or safety, (ii) toxic substance or hazardous waste, substance or related material, or any pollutant or contaminant, (iii) asbestos, urea formaldehyde foam insulation, petroleum and petroleum by-products, polychlorinated dibenzo-p-dioxins, polychlorinated dibenzofurans or polychlorinated biphenyls which, in each case, is now or hereafter subject to Environmental Law or (iv) and any other substances defined as "hazardous wastes", "hazardous substances", "toxic substances", "pollutants", "contaminants", or other similar designations, or any other material, the removal, storage or presence of which is regulated or required and/or the maintenance of which is regulated or penalized by Massachusetts General Laws Chapter 21E; The Massachusetts Contingency Plan, et seq.; the Resources Conservation Recovery Act, 42 U.S.C. 6901, et seq.; the Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C. 9601, et seq.; the Toxic Substances Control Act, 15 U.S.C. 2601, et seq.; the Clean Water Act, 33 U.S.C. 1251, et seq.; the Safe Drinking Water Act, 42 U.S.C. 300(f)-300(j) - 10; the Clean Air Act, 42 U.S.C. 7401, et seq.; and rules adopted under such statutes, as well as any permits or licenses issued under such statutes and rules or any other local, state or federal agency, authority or governmental unit. “Release” means any spilling, leaking, pumping, pouring, emitting, discharging, injecting, escaping, leaching, dumping, disposing, or other entering into the Environment of any Hazardous Substance, whether known or unknown, intentional or unintentional. - 10 - “Threat of Release” means a substantial likelihood of a Release which requires action to prevent or mitigate damage to the Environment which may result from such Release and which is required under the Environmental laws. (b)Representations and Warranties.Landlord represents and warrants to Tenant that, unless otherwise disclosed on Schedule C: (i)Landlord has no material documents in its possession concerning any Environmental Condition, and Landlord is not aware of any material information relating to any Environmental Condition of the Premises. (iii)During Landlord’s ownership of the Premises: (A)Landlord has not installed any above ground or underground tanks for storage of Hazardous Substances (“Storage Tanks”) at the Premises, nor were any Storage Tanks located at the Premises prior to the time Landlord acquired ownership of the Premises.The Premises do not presently contain and never have contained and are presently free from any underground tanks or pipes ancillary to underground or above-ground tanks (collectively "Tanks"), on the Property, except as disclosed on Schedule C hereto.To the extend there are any Tanks disclosed on Schedule C, such Tanks shall have been properly removed or shall have been legally and property de-commissioned and abandoned and Landlord shall provide written verification of such proper removal or de-commissioning and abandonment within 10 days prior to the Commencement Date. (B)It has not received any notice of any private, administrative or judicial action, or notice of any intended private, administrative or judicial action, relating to the presence or alleged presence of Hazardous Substances in, under or upon the Premises, or that may have migrated from the Premises and there is no basis for any such notice or action.There are no pending, or to Landlord’s knowledge, threatened, actions or proceedings (or notices of potential actions or proceedings) from any governmental agency or any other entity regarding any matter relating to any Environmental Laws. (C)Landlord has not notified or been made aware of any notice to any environmental agency of a Release at the Premises. (D)Landlord has not disposed of any Hazardous Substances at the Premises or sent, transported, caused the transportation of or disposed of any waste materials that are not Hazardous Substances, at the Premises. - 11 - (E)Landlord, during its ownership and operation of the Premises, has disposed of all wastes it generated from operations conducted at the Premises in compliance with applicable laws and only at off-Premises facilities reasonably believed by Landlord to have necessary permits and approvals. (F)Landlord has during its ownership and operation of the Premises maintained or kept all records required by law to be maintained or kept relating to the generation, storage, treatment, release and/or disposal of Hazardous Substances. (G)Landlord has no knowledge of any Release at the Premises. (c)Environmental Indemnities.Landlord shall indemnify and hold harmless Tenant and any Tenant Indemnitees against any and all Environmental Damages. Tenant shall indemnify Landlord against any loss, cost, damage, claim or expense to Landlord arising out of or related to the presence, use, handling, discharge, release or disposal of Hazardous Substances on, in, under, to or from the Premises introduced by Tenant onto the Premises, provided that Landlord shall have the burden of proving that any such loss, cost, damage, claim or expense arose on account of Hazardous Substances introduced by Tenant onto the Premises. 17.DAMAGE AND DESTRUCTION In case of damage to or destruction of the Premises or any part thereof by any cause whatever, if Tenant cannot continue the operation of its business in the same manner as prior to such damage or destruction, Tenant by a written notice to Landlord may terminate this Lease unless Landlord, within 20 days following such damage or destruction, has agreed to reconstruct the Premises.Following such damage or destruction and unless and until the termination of this Lease, this Lease shall remain in full force and effect and Tenant shall continue the operation of its business at the Premises if and to the extent the Tenant determines, in Tenant’s good faith judgment, that it is reasonably practical to do so.If Landlord agrees to reconstruct the Premises and Tenant does not terminate the Lease on account of such damage or destruction as aforesaid (a) Landlord shall abate and forgive Rent payments which become due from the time of such damage or destruction through the course of the reconstruction to reflect the extent to which Tenant does not conduct its business operation at the Premises, (b) the lease term shall continue and the parties shall continue to be bound by this Agreement, and (c) Landlord shall commence such reconstruction as soon as possible and diligently prosecute such reconstruction through completion.Notwithstanding the foregoing, if Tenant does not elect to terminate, Tenant shall have the right to require Landlord to reconstruct the Premises, in which event the provisions of “(a), (b) and (c) of the preceding sentence shall apply and the building insurance proceeds shall be held for such purpose. - 12 - 18. CONDEMNATION (a)Notice.Landlord and Tenant shall each notify the other if it becomes aware that there will or might occur a taking of any portion of the Premises by condemnation proceedings or by exercise of any right of eminent domain (each, a “Taking”). (b)Termination of Lease.In the event of the Taking of the entire Premises, this Lease shall terminate as of the date of such Taking.If there occurs a Taking of a portion of the Premises such that the remainder of the Premises shall not, in Tenant’s reasonable opinion, be adequate and suitable for the conduct of Tenant’s business as conducted prior to such Taking, then Tenant may, at its option, terminate this Lease. (c)Continuation of Lease.If there is a Taking of a portion of the Premises and this Lease is not terminated pursuant to Section 18(b) hereof, then this Lease shall remain in full force and effect, except that appropriate adjustments shall be made to, and in respect of, the Premises and Rent, and Landlord shall proceed with due diligence to perform any work necessary to restore the remaining portions of the Premises to the condition that they were in immediately prior to the Taking, or as near thereto as possible. (d)Condemnation Award.Any award resulting from any Taking of the Premises for the value of Tenant’s leasehold prior to the Taking, or Tenant’s personal property, fixtures, relocation costs or loss of goodwill shall be the property of Tenant.All of any award resulting from any such Taking not specifically reserved to Tenant shall be the property of Landlord. 19.DEFAULT BY LANDLORD Notwithstanding any other provision of this Lease, if the Landlord by any act or omission in breach or default of this Lease renders the Premises or any portion thereof untenantable or unfit for Tenant’s business operations, then (a) if such untenantability or unfitness continues for a period of five consecutive days after Tenant notifies Landlord in writing thereof, all Rent shall abate for the period that the Premises remain untenantable or unfit to the extent that the Premises have been rendered untenantable or unfit; and (b) if such untenantability or unfitness continues for a period of 30 consecutive days after Tenant notifies Landlord in writing thereof, Tenant may (i) terminate this Lease at any time thereafter by delivering written notice to Landlord thereof, or (ii) cure same and deduct the cost from Rent. - 13 - 20.DEFAULT BY TENANT It shall constitute an Event of Default if Tenant shall fail to perform or comply with any term of this Lease, including the payment of Rent, and such failure shall in the case of a default in the payment of rent continue for a period of 10 days (30 days for all other defaults) after Tenant’s receipt of written notice thereof from Landlord specifying such failure and requiring it to be remedied; provided, however, that if any such failure, other than the failure to pay Rent, cannot with due diligence be remedied by Tenant within a period of 30 days, if Tenant commences to remedy such failure within such 30 day period and thereafter prosecutes such remedy with reasonable diligence, the period of time for remedy of such failure shall be extended so long as Tenant prosecutes such remedy with reasonable diligence. Following the occurrence of any Event of Default, Landlord may terminate this Lease and have immediate possession of the Premises, in addition to any other remedies allowed by law. 21.SURRENDER; HOLDOVER At the end of the Term or upon termination of this Lease, whichever first occurs, Tenant shall quit and surrender possession of the Premises to Landlord vacant and broom clean.If Tenant remains in possession of the Premises after the end of the Term, then Tenant shall be deemed to be a tenant from month to month only, under all of the same terms and conditions of this Lease then in effect, except as to the duration of the Term. 22.BROKERAGE Landlord and Tenant each represents and warrants to the other that it had no conversations or negotiations with any broker or finder concerning the consummation of this Lease. Landlord and Tenant shall each indemnify and hold harmless the other from and against any claims for brokerage commissions or finder’s fees (together all related expenses, including, without limitation, reasonable attorneys’ fees) resulting from or arising out of any conversations or negotiations had by it with, or any agreement between it and, any broker or finder in connection with this Lease, other than a broker identified above.In the event there is a broker, Landlord shall pay all brokerage commissions. - 14 - 23.ASSIGNMENT AND SUBLETTING Except as set forth herein, Tenant shall not assign this Lease without the Landlord’s prior written consent, which consent, however, shall not be unreasonably withheld nor delayed.Notwithstanding the foregoing, Tenant may, without the Landlord’s consent: (a) sublet not more than 50% of the Premises; (b) assign or sublet this Lease to any entity or affiliate more than 50% owned or controlled by Tenant, to any entity which owns or controls more than a 50% interest in Tenant or to any entity under common control with Tenant.A merger or consolidation to which Tenant or any successor to Tenant is party shall not constitute an assignment requiring consent of Landlord. 24.MISCELLANEOUS (a)Governing Law.This Lease shall be governed by and construed in accordance with the laws of the State in which the Premises is located. (b)Certain Definitions. “Including” means including without limitation. “Tenant Indemnitee” means any corporation, individual or other entity (a) of which Tenant is a direct or indirect subsidiary of any tier, or that directly or indirectly controls Tenant, (b) that is a direct or indirect subsidiary of any tier of Tenant, or (c) that is under direct or indirect common control with Tenant. (c)Indemnification Matters Involving Third Parties.With respect to the obligation of either party to indemnify pursuant to this Lease: (1) If any claim or demand for which an Indemnifying Party would be liable to an Indemnified Party is asserted against or sought to be collected from the Indemnified Party by a third party, Indemnified Party shall with reasonable promptness notify in writing the Indemnifying Party of such claim or demand stating with reasonable specificity the circumstances of the Indemnified Party’s claim for indemnification; provided, however, that any failure to give such notice will not waive any rights of the Indemnified Party except to the extent the rights of the Indemnifying Party are actually prejudiced.After receipt by the Indemnifying Party of such notice, then upon reasonable notice from the Indemnifying Party to the Indemnified Party, or upon the request of the Indemnified Party, the Indemnifying Party shall defend, manage and conduct any proceedings, negotiations or communications involving any claimant whose claim is the subject of the Indemnified Party’s notice to the Indemnifying Party as set forth above, and shall take all actions necessary, including, but not limited to, the posting of such bond or other security as may be required by any governmental authority, so as to enable the claim to be defended against or resolved without expense or other action by the Indemnified Party.Upon request of the Indemnifying Party, the Indemnified Party shall, to the extent it may legally do so and to the extent that it is compensated in advance by the Indemnifying Party for any costs and expenses thereby incurred, - 15 - (a) take such action as the Indemnifying Party may reasonably request in connection with such action, (b) allow the Indemnifying Party to dispute such action in the name of the Indemnified Party and to conduct a defense to such action on behalf of the Indemnified Party, and (c) render to the Indemnifying Party all such assistance as the Indemnifying Party may reasonably request in connection with such dispute and defense. (2) In any action or proceeding, the Indemnified Party shall have the right to retain its own counsel, but, in the event the Landlord is the Indemnified Party, Landlord shall have the right to retain only one counsel on behalf of all the Landlord; but the fees and expenses of such counsel shall be at its own expense unless (i) the Indemnifying Party and the Indemnified Party shall have mutually agreed to the retention of such counsel or (ii) the named parties to any suit, action or proceeding (including any impleaded parties) include both the Indemnifying Party and the Indemnified Party and representation of all parties by the same counsel would be inappropriate due to actual or potential conflict of interests between them. (3) An Indemnifying Party shall not be liable under this lease for any settlement effected without its consent of any claim, litigation or proceeding in respect of which indemnity may be sought hereunder. (4) The Indemnifying Party may settle any claim without the consent of the Indemnified Party, but only if the sole relief awarded is monetary damages that are paid in full by the Indemnifying Party. The Indemnified Party shall, subject to its reasonable business needs, use reasonable efforts to minimize the indemnification sought from the Indemnifying Party under this Agreement. - 16 - (d)Consents and Approvals.If, pursuant to any provision of this Lease, the consent or approval of either party is required to be obtained by the other party, then, unless otherwise provided herein, the party whose consent or approval is required shall not unreasonably withhold, condition or delay such consent or approval. (e)Rights and Remedies.All rights and remedies of either party expressly set forth herein are intended to be cumulative and not in limitation of any other right or remedy set forth herein or otherwise available to such party at law or in equity.Notwithstanding the foregoing, in no event shall either party be liable to the other for consequential or punitive damages, except as otherwise provided in this Lease. (f)No Waiver.The failure of either party to seek redress for a breach of, or to insist upon the strict performance of any covenant or condition of this Lease, shall not prevent a subsequent act which would have originally constituted a breach from having all the force and effect of an original breach.The receipt by Landlord of Rent with knowledge of the breach of any covenant of this Lease by Tenant shall not be deemed a waiver of such breach and no provision of this Lease shall be deemed to have been waived by Landlord unless such waiver is in writing and signed by Landlord.The payment by Tenant of Rent with knowledge of the breach of any covenant of this Lease by Landlord shall not be deemed a waiver of such breach and no provision of this Lease shall be deemed to have been waived by Tenant unless such waiver is in writing and signed by Tenant. (g)Successors and Assigns.Each and all of the terms and agreements herein contained shall be binding upon and inure to the benefit of the parties hereto, and their heirs, legal representatives, successors and assigns.Any sale or transfer of the Premises by Landlord during the term of this Lease shall be made by an instrument that expressly refers to this Lease as a burden upon the Premises. (h)Recording.Tenant may record this Lease, a short form thereof, or a memorandum thereof.Landlord will cooperate with Tenant in the execution and delivery of such documents (including a memorandum or short form of this lease or comparable documents) as may be required to effectuate the foregoing in accordance with the requirements, customs and practices governing such recordation. - 17 - (i) Notices.All notices required hereunder shall be in writing and shall be effective when delivered to the address set forth below (or to such other addresses as either party may subsequently designate). TENANT: S&A Purchasing Corp. c/o Universal Supply Group, Inc. 275 Wagaraw Road Hawthorne, NJ07506 Attn: Mr. William Pagano LANDLORD: S&A Realty, Inc. c/o Brian Mead 8 Hillside Avenue Gr. Barrington, MA 01230 (j)Entire Agreement; Modifications.This Lease contains the entire agreement between the parties concerning the matters set forth herein and may not be modified orally or in any manner other than by an agreement in writing signed by all the parties hereto or their respective successors in interest.Notwithstanding the foregoing, Tenant’s remedies hereunder and under the Stock Acquisition Agreement shall be cumulative and not exclusive. (k)Joint and Several Obligations.If Landlord includes more than one person or entity, the obligations shall be joint and several of all such persons and entities. IN WITNESS WHEREOF, the parties hereto have duly executed this Lease as of the day and year first above written. LANDLORD: TENANT: S&A REALTY, INC. S&A PURCHASING CORP. By: /s/ Brian Mead By: /s/ William Pagano Brian Mead, President William Pagano, President - 18 - Pittsfield 1311 East Street Schedule A DESCRIPTION OF PREMISES The following described land in Berkshire County, State of Massachusetts, commonly referred to as 1311 East Street, together with all buildings thereon and appurtenances thereto: Consisting of approximately 30,280 square feet located at 1311 East Street, Pittsfield, Massachusetts, as further described in Schedule A-1 annexed hereto. - 19 - Pittsfield 1311 East Street Schedule B ADDITIONAL PROVISIONS TO LEASE Annual Fixed Rent in Initial Term and Renewal Terms 1. The “Annual Fixed Rent” for the first year of the Initial Term shall be the sum of fifty nine thousand dollars ($59,000) per year, or four thousand nine hundred sixteen dollars and sixty six cents ($4,916.66) per month. 2. Every year, starting with the second year, the Annual Fixed Rent shall be adjusted upward, but never decreased, pursuant to the provisions hereof. 3. For the purposes of this Schedule, the following terms have the following meanings: “Index” The Consumer Price Index—All Urban Consumers for New York-Northern New Jersey-Long Island, NY-NJ-CT-PA—All Items, published by the United States Bureau of Labor, and any successor thereto (1982 – 1984 100) “Base Month” September 2007 “Comparison Month” September 2008 and every September thereafter 4. The Annual Fixed Rent for the second year of the Initial Term shall be fifty nine thousand dollars ($59,000) per year, increased by the percentage of increase of the Index of the Comparison Month (September 2008 and every September thereafter) over the Base Month (September 2007). Example Assume that the Index for September 2008 shows a three percent (3%) increase over the Index for September 2007.The Annual Fixed Rent for the second year is sixty thousand seven hundred seventy dollars ($60,770). 5. The same procedure shall be followed every year throughout the Initial Term and the Renewal Terms, with the applicable percentage of increase to be multiplied times the Annual Fixed Rent for the year just concluded. - 20 - 6. Because the Index is not published until after the close of a month, the adjustment in Annual Fixed Rent shall be made when the Comparison Month’s Index is published and Landlord presents to Tenant the comparison figure and computation of adjustment of Annual Fixed Rent; and any increase for months already lapsed since the end of the prior year shall be added to the next installment of Annual Fixed Rent. 7. In the event that the Index is discontinued, the parties shall agree upon an equivalent and substituted Index to be applied in the same manner. LANDLORD: TENANT: S&A REALTY, INC. S&A PURCHASING CORP. By: /s/ Brian Mead By: /s/ William Pagano Brian Mead, President William Pagano, President - 21 - Pittsfield 1311 East Street Schedule C Underground Tanks or Pipes Ancillary to Underground or Above-Ground Tanks - 22 - This Agreement, dated September 10, 2007 (the “Agreement”), is entered into by and among S&A Realty, Inc. (“Landlord” or “S&A Realty”), S&A Purchasing Corp. (“Tenant” or “S&A”), a New York corporation and Colonial Commercial Corp. (“Colonial”), a New York corporation and the sole shareholder of S&A. Landlord and Tenant entered into that certain lease agreement dated September 10, 2007 for the premises located at 1311 East Street, Pittsfield, Massachusetts (the “Lease Agreement”) in connection with the purchase by S&A of the assets set forth in that certain Asset Purchase Agreement dated by and among S&A, S&A Realty and the other signatories thereto. For good and valuable consideration received by each party from the other, the parties covenant and agree as follows: In the event Tenant fails to perform any of its obligations in accordance with the terms of the Lease Agreement, Landlord shall provide Tenant written notice (“Failure Notice”) specifying such failure and requiring such failure be remedied in accordance with the terms of the Lease Agreement.Colonial hereby agrees to perform such failed obligation on behalf of the Tenant in the event Tenant shall have failed to remedy such failure in accordance with the prior sentence and Landlord provides Colonial with a written notice specifying the obligation that Tenant failed to cure along with a copy of the Failure Notice. In the event Tenant contests any of the matters set forth in a Failure Notice, Tenant and Landlord shall resolve such dispute exclusively by arbitration by the American Arbitration Association in Great Barrington, Massachusetts. Notwithstanding anything set forth in this Agreement, in the event a Failure Notice is arbitrated in accordance with this subsection, Colonial’s obligations under this Agreement shall be subject to the finding of Tenant’s failure to perform by such arbitration. (REST OF PAGE INTENTIONALLY LEFT BLANK) - 23 - LANDLORD: TENANT: COLONIAL: S&A REALTY, INC. S&A PURCHASING CORP. COLONIAL COMMERCIAL CORP. By: /s/ Brian Mead By: /s/ William Pagano By: /s/ William Pagano Name: Brian Mead Name: William Pagano Name: William Pagano Title: President Title: President Title: Chief Executive Officer - 24 - Pittsfield 1311 East Street Lease Addendum Number 1 Landlord and Tenant agree that any environmental hazard, including but not limited to contamination or hazardous waste, caused by or related to the disclosures in the environmental reports dated August 20, 2007 and September 7, 2007, attached hereto, shall be the sole liability of the Landlord. LANDLORD: TENANT: COLONIAL: S&A REALTY, INC. S&A PURCHASING CORP. COLONIAL COMMERCIAL CORP. By: /s/ Brian Mead By: /s/ William Pagano By: /s/ William Pagano Name: Brian Mead Name: William Pagano Name: William Pagano Title: President Title: President Title: Chief Executive Officer - 25 - William L. Going & Associates, Inc. ENVIRONMENTAL SITE INVESTIGATION-REMEDIATION 38 Chapel Court Pine Bush, New York 12566 Tel. 845-744-3705 Fax. 845-744-5464 E-mail: budgoing@frontiernet.net August 20, 2007 Mr. William Pagano, President Universal Supply Group Inc. 275 Wagaraw Road Hawthorne, New Jersey 07506 RE: Summary of Findings for Phase I Environmental Site Assessment Commercial Property At 1311 East Street, Pittsfield, Massachusetts Dear Mr. Pagano: At your request, William L. Going & Associates, Inc. is conducting a Phase I ESA of commercial property situated at 1311 East Street, Pittsfield, Massachusetts. We have determined that there are “recognized environmental conditions” onsite and that there should be some additional investigation in order to determine whether or not these conditions have caused any significant impact to subject property. Specifically, historical sources indicate that subject may have been used as a trolley yard. In addition, documented historical use of subject property includes “paper manufacturing, research and development” and we have determined that two (2) aboveground storage tanks (ASTs) were utilized in the manufacturing process. The present owner cannot tell us and we have not yet been able to determine if these ASTs contain chemicals or chemical residual. We also find that a 10,000 gal. underground fuel oil storage tank (UST) was removed from subject property in 1989 without any documentation of soil conditions before or after removal. Furthermore, there are currently three (3) 275 gal. fuel oil ASTs in service at the subject (without any means of secondary containment). Also, and finally, subject is surrounded to the north, south, and west by a hazardous waste site [“General Electric”] identified by both the Massachusetts Department of Environmental Protection and the U.S. Environmental Protection Agency, and considerable soil and groundwater contamination has been discovered. These “recognized environmental conditions” represent significant potential environmental liability until they have been thoroughly investigated. We recommend the installation of strategic test pits and soil borings and subsequent soil and groundwater analysis. We will issue the complete Phase I ESA (with attachments) in about two weeks. - 26 - Meanwhile, if there are any technical questions for us, or if further elaboration is required, please do not hesitate to contact us at (845) 744-3705. Thanks for the opportunity to be of service. Sincerely, /s/ William L. Going William L. Going, Principal - 27 - William L. Going & Associates, Inc. ENVIRONMENTAL SITE INVESTIGATION-REMEDIATION 38 Chapel Court Pine Bush, New York 12566 Tel. 845-744-3705 Fax. 845-744-5464 E-mail: budgoing@frontiernet.net September 7, 2007 Mr. William Pagano, President Universal Supply Group Inc. 275 Wagaraw Road Hawthorne, New Jersey 07506 E-mail: wpagano@usginc.com RE:Phase I Environmental Site Assessment: “S&A Supply Inc.” 1311 East Street, Pittsfield, Massachusetts Dear Mr. Pagano: William L. Going & Associates, Inc. is pleased to submit this Phase I Environmental Site Assessment of commercial property situated at 1311 East Street, Pittsfield, Berkshire County, Massachusetts. This assessment has been conducted pursuant to ASTM E1527-05. The objective of this assessment was to identify "recognized environmental conditions" associated with a range of contaminants within the scope of Comprehensive Environmental Response, Compensation and Liability Act (CERCLA) and petroleum products. The term "recognized environmental conditions" means the presence or likely presence of any hazardous substances or petroleum products on a property under conditions that indicate an existing release, a past release, or a material threat of a release into the structures on the property or into the ground, groundwater, or surfacewater of the property.This assessment is not intended to address de minimus conditions that generally do not represent a material risk of harm to public health or the environment and generally would not be the subject of enforcement action if brought to the attention of appropriate regulatory agencies. Included in this letter report under the heading "Attachment A" are topographic area map, neighborhood aerial photograph, municipal tax map, photographs of the property, portion of assessor’s file, historical USGS topographic area maps (1893, 1947, 1985), Sanborn® Fire Insurance Maps (1905, 1941, 1950, 1956), historical aerial photographs (1941, 1952, 1970, 1986, 2006), Envirotech’s “21E Historical Site Assessment for Oil and Hazardous Materials at 1311 East Street, Pittsfield, Massachusetts” (November 1993), USEPA’s General Electric Pittsfield Site Map, History and Description (June 2000), a city directory compiled by Environmental FirstSearch™ (August 2007), an Environmental Questionnaire completed by Mr. Brian Mead (August 2007), and an environmental database compiled by Environmental FirstSearch™ (August 2007). - 28 - Phase I Site Inspection Subject property is located at 1311 East Street, City of Pittsfield,, Berkshire County, Massachusetts [topographic map, tax map, and photos]. Subject K10-14-2 is 0.777 acre in size, irregular in shape, and generally level. Subject is classified as industrial; more specifically, warehouse for storage of manufactured products, in the City of Pittsfield Assessment Role. No portion of subject is federal, state, or tribal land. Nearby land use and improvements are residential, commercial and industrial along a commercial corridor. Adjacent property includes: Consolidated Rail Corporation R.O.W. and the General Electric Plant to the north, residential and commercial (Citgo Gas Station, Smith Auto Electrical Service, First Impressions Hair Salon) to the south, commercial (Canine Clip Shop & Pet Store, Pittsfield Self-Storage) to the east, and commercial (Pennell Construction) to the west. No "recognized environmental conditions" were obvious on adjacent land during our field inspection of subject property. Subject is improved with one commercial building, which provides retail, showroom, and storage space for S&A Supply Inc. (plumbing/electrical wholesaler). We observed outdoor storage of piping, electrical wire, and pipe fittings on asphalt pavement north and east of the building. A paved driveway provides access from East Street. Subject building is a 1-story brick structure (with three interior levels) over a partial basement. This building is serviced by municipal water and sewer systems and electric utilities. The offices and showroom are heated with natural gas and the warehouse is heated with fuel oil. The building houses offices, racks of plumbing and electrical supplies, showroom, and sales counter space for S&A Supply, and features a dry sprinkler system, a smoke/heat detection system, and 5 ton and 10 ton overhead cranes. Solid waste generated at the site is best characterized as commercial garbage, including paper, cardboard, and wood packing material, all of which is removed by the City of Pittsfield. Based upon the age of the building, it is possible that painted surfaces contain lead-based paint. Painted surfaces were in good condition. We observed three (3) 275 gal. aboveground fuel oil storage tanks (ASTs) in the northwest corner of the basement on concrete floor; there was no secondary containment for these ASTs. We observed two (2) additional ASTs in the basement, which were reportedly utilized in the paper manufacturing process. These ASTs were constructed of block and they were floor to ceiling in height. The present owner cannot tell us and we have not yet been able to determine if these ASTs contain chemicals or chemical residual. We observed floor drains in the partial basement and in the warehouse. The owner reports that the building was historically utilized for paper manufacturing and paper research/development, and he asserts that the floor drains are connected to the municipal sewer. We observed small containers of adhesives, cleaners, sealers, and water treatments packaged for retail sale. There were no noticeable leaks from any of these containers at the time of our inspection. - 29 - The owner (Mr. Mead) reports that there are no underground chemical storage tanks or drywells or sumps or pits on the property. Site History and Other Relevant Information We examined the City of Pittsfield Assessor’s records, Pittsfield Building Department records, Pittsfield Health Department records, Pittsfield Conservation Department records,historical USGS topographical area maps, historical Sanborn® Fire Insurance Maps, historical aerial photographs, historical city directories, USEPA reports, and a site-specific 21E Historical Site Assessment prepared by ENVIROTECH. We interviewed the Acting Building Commissioner (William Thornton), the Fire Chief (James Sullivan), the Conservation Agent (Caleb Mitchell), the Health Department Inspector (Albert Hugabone), and the owner of S&A Supply and subject property (Brian Mead). This work serves to establish that subject was improved in 1899. Prior to 1899, subject was apparently an unimproved lot. Municipal records establish ownership of subject as follows: Berkshire Street Railroad Co. in 1905, Smith Paper Co. in 1946, E.D. Jones & Sons in 1956, Beloit Corp. in 1983, S&A Supply of Pittsfield Inc. in 1983, together with current owner S&A Realty Inc. in 1984. Municipal records also indicate that subject was improved with a commercial building in 1899. The 1893 issue of the USGS area map depict subject and south, east and west adjacent property as unimproved land and north adjacent property as a Boston & Albany Railroad track. The 1947 and 1985 issues of the USGS area map depict subject improved with a structure that appears similar to subject building, north adjacent property as a Boston & Albany Railroad rail yard, south adjacent property as residential improvement, and east adjacent property as undeveloped land. Sanborn® Fire Insurance Maps (1905, 1941, 1950, and 1956) were reviewed. The 1905 map presents subject property as improved with a structure that appears similar to subject building, and which is labeled “Berkshire Street Railroad Co. Power Ho (House)”; north adjacent property as improved with three sets of railroad tracks and labeled “Boston & Albany RR”; and west adjacent property as improved with a pair of dwellings. The 1941 map presents subject building labeled “Vacant & Open”; north adjacent property as largely unchanged; south adjacent property as a mix of residential and commercial buildings; and west adjacent as vacant. The 1950 map presents subject building labeled “W. Ho. (Warehouse)”; north and south adjacent property as largely unchanged; and west adjacent property as improved and labeled “Conc (Concrete) Mixer”. The 1950 map features a “GT (Gas Tank)” symbol on subject property and locates this tank near thenortheast corner of the building. The 1956 map presents subject building labeled “E.D. Jones & Sons Co., Fabrication Plant, Factory Bldg.”; north and south property as largely unchanged; and west adjacent property as improved with a structure labeled “Berkshire Street Railroad Co. Bus Garage”. Historic aerial photos (1941, 1952, 1970, 1986, and 2006) were also carefully reviewed. All of these aerials depict subject property as improved with a structure that appears similar to the present building. The 1941 aerial establishes that north adjacent property was improved with a railroad R.O.W. and a portion of the General Electric Site; south adjacent property was apparently residential; east adjacent was undeveloped; and west adjacent property was improved with a commercial structure that appears similar to the present building. The 1952 and 1970 aerials indicate that north adjacent property was improved with a railroad R.O.W. and with additional structures on the General Electric Site; south adjacent property was residential and commercial; and east and west adjacent property was commercial. The 1986 aerial presents additional structures on the General Electric Site, creating a complex that appears similar to the present complex; south and west adjacent property were largely unchanged; and east adjacent was vacant and unimproved. The 2006 aerial indicates that adjacent property was largely unchanged. - 30 - Historic site-specific city directories (1906, 1913, 1919, 1925-26, 1929-30, 1933, 1946, 1960, 1963-64, 1967, 1992, 1997, 2002, and 2007) compiled by Environmental FirstSearch™ were also reviewed. These city directories provide a property occupant/use list for subject and four addresses “up” and “down” East Street. The north and west adjacent property was not detailed in these city directories. Subject was not listed in the 1906-1925 directories [when the neighborhood was all listed residential], but was occupied by Berkshire St, RR Power House from 1929-1933, Smith Paper Co. storage and Brown Oil Co. bulk station in 1946, E.D. Jones & Sons Co. Fabricating Plant in 1960, and S&A Supply of Pittsfield Inc. from 1992-2007. East adjacent property (1315 East Street) was reportedly occupied by Fowler Oil Co. in 1967, Rent-A-Wreck in 1992, Clean Car Auto Sales in 1997, and Canine Clip Shop in 2007. South adjacent property was occupied by numerous commercial businesses, including First Impressions Hair Salon, Berkshire Moped Sales & Service, Smith Auto Electrical Service, and Hill Oil Of Mass. Inc. from the 1970s through 2007. The Building Commissioner, the Fire Chief, the Conservation Agent, and the Health Department Inspector all indicated that neither they nor their departments have knowledge of any "recognized environmental conditions" associated with subject property. Building Department files contain reports of building code inspections, various building permits, and “certificates of occupancy”. Site-specific building, conservation, and health department files did not contain any reference to hazardous chemicals or petroleum products. Site-specific fire department files did not contain any reference to hazardous chemicals, but did contain a copy of a permit to close/remove a 10,000 gal. underground fuel oil storage tank (UST) in 1989. Mr. Brian Mead informs us that he is not aware of any environmental liens, engineering controls, or institutional controlsassociated with the property. Mr. Mead further informs us that S&A Supply has utilized subject since 1983. Mr. Mead asserts that he has no specific knowledge of generation, storage or disposal of hazardous chemicals, or chemical spills, or obvious indicators of contamination, or environmental cleanups at subject property. Mr. Mead provided us with a copy of a “21E Historical Site Assessment for Oil and Hazardous Materials” dated November 1993 and prepared by ENVIROTECH. The scope of this study included: historical research, file investigations at Massachusetts Department of Environmental Protection(MADEP) and City of Pittsfield municipal offices, and results of site reconnaissance and interviews. In this assessment, ENVIROTECH concluded that no release of oil or hazardous materials has occurred on subject property. ENVIROTECH further concluded that the inspection of subject property and neighborhood revealed no additional evidence suggesting a release or threat of release of oil or hazardous materials at subject property. The complete text of this assessment is included in Attachment A; however, the Overview, Conclusions and Recommendations follow: 21E Historical Site Assessment for Oil and Hazardous Materials at 1311 East Street, Pittsfield, Massachusetts I.OVERVIEW - 31 - The subject property is the site of plumbing supply and showroom facility, located at 1113 East Street in Pittsfield, Berkshire County, Massachusetts. The site was investigated during October of 1993, to assess the potential for release or a threat of release of Oil and hazardous materials (OHM) as defined in Massachusetts General Law, Chapter 21E and the Massachusetts Contingency Plan (MCP) An historical investigation of the property, including record file review at the Massachusetts Department of Environmental Protection (DEP) and Pittsfield municipal offices revealed the following information on the site and its surroundings: The site is presently served by the existing municipal drinking water and municipal sewer systems and is heated by a gas fired hot water system for the offices and an oil fired steam heating system for the warehouse areas. An inspection of the site and its environs revealed no evidence suggesting that a release of OHM has occurred at the subject property. There was also no evidence suggesting the presence of asbestos or UFI insulation on the premises. No underground storage tanks (USTs) exist on the property at the present time. A 10,000 gallon UST was removed from the property without incident on September 19,1989. This information was confirmed by Mr. Edward DeAngelo of the Pittsfield Fire Department and Mr. Rod Mead of S&A Supply, Inc. Three (3) above ground storage tanks are known to exist on the property, 275 gallons each, which contain fuel oil for the warehouse heating system. A listing of the Underground Storage Tanks in the area and Emergency Response information is listed in the site history section of this report. The site is located in the vicinity of several Locations To Be Investigated (LTBI) and Confirmed Disposal sites, also sites in the waiver/remediation process; these sites are listed in the site history section of this report. VIII. CONCLUSIONS AND RECOMMENDATIONS A. Conclusions The following conclusions are based on site inspections, record and file investigations and interviews with pertinent individuals performed by ENVIROTECH Planning and Design, Inc. for the 1311 East Street property located in Pittsfield Massachusetts: 1. The subject property is currently the site of a 2-story plumbing supply shop/showroom facility located at 1311 East Street in Pittsfield, Berkshire County, Massachusetts. The facility was built in 1904. The building is heated with a natural gas and oil fired system, and is also serviced by the municipal drinking water and sewer systems natural gas and electric systems. 2. An historical investigation of the property, including record file reviews at the Massachusetts Department of Environmental Protection (DEP) Pittsfield Municipal Offices has indicated that a release of OHM has not occurred on the subject property. - 32 - 3. An inspection of the subject property and its environs revealed no additional evidence suggesting a release or threat of release of oil or hazardous materials at the subject site. 4. Analysis of subsurface conditions was not part of the research design based on the limited scope of this Historical Site Assessment. Consequently a definitive statement regarding the condition of groundwater and/or soils at the subject property could not be made. B. Recommendations 1. ENVIROTECH Planning & Design Consultants, Inc., recommends that the Department of Environmental Protection, Western Regional Office, 436 Dwight Street, Springfield, Massachusetts, (Attention Site Assessment) need not be notified of the completion of this report at this time due to the lack of detection of any reportable contamination of the soils or groundwater at the subject site. 2. We recommend that a spill containment and control system be installed around the (3) aboveground storage tanks, or at a minimum, that the floor trench drain system located adjacent to the tanks be filled with concrete and sealed from the rest of the system. The (3) above ground storage tanks should also be properly painted with asphalt base paint to inhibit rust and corosion of the tanks surfaces. 3. It is also recommended that no hazardous materials of any kind be stored in locations which drain to the floor trench drain system located in areas of the warehouse building area. 4. We further recommend that S&A Supply obtain a VSQG License for their facility. MADEP and USEPA databases have been examined for reports of hazardous chemical spills or releases within one mile of subject property and for potential sites that may have impacted subject property. There are one facility included in the National Priority List (NPL), one facility listed in the Comprehensive Environmental Response Compensation and Liability Information System (CERCLIS) no Further Remedial Action Planed (NFRAP), one Resource Conservation and Recovery Act Corrective Action facility (RCRACOR), five Resource Conservation and Recovery Act Generators (RCRAGN), two sites listed in the Emergency Response Notification System (ERNS), thirty-eight sites with known chemical or petroleum contamination (STATE), seventy-four reported spills (SPILLS), six reported leaking tanks (LUST), two registered facilities with underground storage tanks (REG UST), one facility deemed sensitive to environmental discharges (Receptors), eleven facilities listed in the Facility Index System (FINDS), one facility listed in the Toxic Release Inventory System (TRIS), one facility listed in the Aerometric Information Retrieval System (AIRS), two facilities with federal mandated environmental compliance orders (DOCKET), and one facility with a complaint reported (OTHER) within one mile of subject property. Subject property is bordered buy two sites with known chemical or petroleum contamination (STATE sites), including the GE Plant East Street Area 1 to the north [up gradient] and west [cross gradient], and GE Oxbow Area K to the south [cross gradient]. The chemicals of concern at these sites are polychlorinated biphenyls (PCBs). USEPA’s General Electric Pittsfield Site Map (annotated with subject arrow), History, and Description are included in Attachment A. - 33 - The south adjacent property, Citgo, 1330 East Street [cross gradient] is listed in the REG UST database as Petroleum Bulk Storage # 0-002376 and is also listed in the SPILLS database as Spill # W90-0644. The south adjacent property, Smith Auto, 1328 East Street,[cross gradient] is listed in the RCRAGN database as ID# MAD019570050. The eastadjacent property, Canine Clip Shop & Pet Store, Pittsfield Self-Storage 1328 East Street,[cross gradient] is listed in the REG UST database as Petroleum Bulk Storage Facility # 0-002422 under the name Fowler Oil Company. The environmental profile indicates that there are neither environmental liens against the property nor any Activity and Use Limitations (AULs) associated with subject property. Subject was not in listed in the MADEP Voluntary Cleanup Program or the Brownfields Program. Relevant portions of the environmental profile are included in Attachment A; the complete profile is available upon request. Conclusions and Recommendations We have determined that there are “recognized environmental conditions” onsite and that there should be some additional investigation in order to determine whether or not these conditions have caused any significant impact to subject property. Specifically, historical sources indicate that subject may have been used as a railroad yard and that it has served other commercial and industrial purposes. Documented historical use of subject property includes “paper manufacturing, research and development”, and we have determined that two (2) aboveground storage tanks (ASTs) were utilized in the manufacturing process. The present owner cannot tell us and we have not yet been able to determine if these ASTs contain chemicals or chemical residual. A 1950 Sanborn map contains a “GT (Gas Tank)” symbol located near the northeast corner of the building on subject property; no other historical information is available. A 10,000 gal. underground fuel oil storage tank (UST) was removed from subject property in 1989 without any documentation of soil conditions before or after removal. Furthermore, there are currently three (3) 275 gal. fuel oil ASTs in service at the subject (without any means of secondary containment). Also, and finally, subject is surrounded to the north, south, and west by a hazardous waste site [“General Electric”] that has been identified by the Massachusetts Department of Environmental Protection and the U.S. Environmental Protection Agency, and where considerable soil and groundwater contamination has been discovered. The Phase I environmental assessment process is intended to identify "recognized environmental conditions" that require additional investigation. This does not mean that subject property is contaminated, only that, based on the consulting industry’s collective experience, there is the possibility of a past release, an existing release, or a material threat of a release into the structures on subject property or into the ground, groundwater, or surfacewater of subject property. Additional investigation [Phase II] is intended to resolve any question of impairment or liability. The soil or groundwater chemistry data that are normally the result of Phase II sampling would become the basis for definitive environmental conclusions, and the end point for “environmental due diligence”. We recommend magnetometer/ground penetrating radar (GPR) surveys of the area reported to contain the grave of a former 10,000 gal. fuel oil UST circa 1989 and the area reported to contain the grave of a former gasoline UST circa 1950. We also recommend installation of test pits [10’-14’ deep] wherever the magnetometer and GPR surveys identify metal anomalies, and specifically in the grave of the former 10,000 gal. fuel oil UST, and specifically in the area reported to contain the former gasoline UST, and specifically along the upgradient and downgradient perimeters of the property. Representative samples of soil and/or groundwater should be analyzed for volatile and semi-volatile organic compounds, selected metals, pesticides and PCBs. Chemistry results should be compared to MADEP soil cleanup guidelines and/or groundwater standards. This would serve to establish a current environmental baseline for subject property. - 34 - We further recommend that the ASTs once utilized in the paper manufacturing process be investigated to determine if they contain chemicals or chemical residual. We suggest that the fuel oil ASTs onsite be retrofitted with secondary containment and that they be routinely inspected and maintained so as to prevent product release. This suggestion represents best management practice. The environmental assessment that we have completed conforms to industry-wide standards.Investigations and direct observations notwithstanding, we do not warrant that there are absolutely no toxic or hazardous chemical contamination at the subject property, nor do we accept any liability if such are found at some future time, or could have been found if additional sampling had been conducted.In view of the rapidly changing status of environmental laws, regulations, and guidelines, we cannot be responsible for changes in laws, regulations, or guidelines that occur after the study has been completed and which may affect the subject property. William Going & Associates, Inc. has prepared this report for Universal Supply Group Inc. (Client), although it is based in part on information obtained from third parties not within the control of either client or William Going &
